DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/06/2020 has been entered.

Response to Amendments / Status of Claims
An amendment, filed 11/06/2020, is acknowledged. Claim 1 is amended. Claims 2 – 3 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/05/2020. Claim 1 thus is currently pending in the application and under consideration for this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0173498 (“Mori”; cited in IDS of 10/12/2018 and of record) in view of US 2004/0241039 (“Hwang”; of record) and “Development of high-temperature solders: Review”, 2012. Microelectronics Reliability, Vol 52, pp 1306-1322 (“Zeng”; of record).
Regarding claim 1, Mori teaches a brazing filler metal having a composition in one embodiment (Table 1, Example 8) that is shown in Table 1, compared to the composition of the instant claim.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

As shown by Table 1, Mori teaches a chemical composition which falls within the claimed composition of the instant claim, except for the inclusion of 0.005-1.0 wt% Au.
Hwang teaches a solder alloy having a similar composition ([0031]) to that of Mori. Further, Hwang teaches that all solder alloys may contain up to 1% of Au ([0045]). Zeng teaches that the addition of Au to Sn-Sb solder alloys result in a significant increase in creep resistance and rupture time, as well as an increase in melting temperature and heat of fusion (S 6.2, Par 1, L 6-10).

It is noted by the Examiner that Hwang expresses elemental composition in terms of a percentage only. An ordinarily skilled artisan would have expected this percentage to correspond to either a mass or weight percentage, and would be easily able to convert between the two upon incorporation into the chemical composition taught by Mori.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the solder alloy composition taught by Mori in view of Hwang and Zeng overlaps with the claimed composition of the instant claim.
Both solder alloys and brazing filler metal are used as filler metal to join components. The Examiner asserts that although Mori teaches a brazing filler metal, this metal would be expected to possess the same structural limitations as the solder alloy of the instant claim, due to the overlapping chemical compositions.

Response to Arguments
Applicant’s remarks filed 11/06/2020 are acknowledged and have been fully considered. Applicant has argued that the amendment made to instant claim 1 distinguishes over the prior art rejections of record, referencing the previously made rejections under 35 USC 103 over Hwang 
	Regarding the Hwang rejection, the Examiner finds Applicant’s arguments persuasive regarding the narrowed Sb content, and the rejection has been withdrawn.
	Regarding the Mori rejection, Applicant has provided cited references [91] and [34] which were cited by Zeng, where Zeng teaches that the addition of Au to Sn-Sb solder alloys result in a significant increase in creep resistance and rupture time, as well as an increase in melting temperature and heat of fusion. Applicant argues that cited references [91] and [34], in making these conclusions themselves, utilize Sn-Sb alloys which have an Au content of 1.5 wt%. Applicant then alleges that a person having ordinary skill in the art studying Zeng in view of the references relied upon therein would have only been motivated to include 1.5 wt% Au, as it is the only content at which the superior properties were obtained. The Examiner respectfully finds this argument unpersuasive.
	The Examiner notes that references [91] (El-Daly et al, “Influences of Ag and Au Additions on Structure and Tensile Strength of Sn-5Sb Lead Free Solder Alloy”, provided on PTO-892 form mailed 3/26/2020) and [34] (El-Daly et al, “Creep properties of Sn-Sb based lead-free solder alloys”, provided on PTO-892 form with this correspondence), in making their conclusions regarding the improved properties of Sn-Sb alloys when additionally alloyed with Au, do not test multiple Au contents. Rather, only 1.5 wt% Au is tested. However, the Examiner notes that the El-Daly references do not suggest that the improved properties obtained from Sn-Sb alloys alloyed with exactly 1.5 wt% Au would not be observed in Sn-Sb alloys alloyed with slightly different amounts of Au; rather, this amount (1.5 wt% Au) was chosen to simply be compared to the properties of a pure Sn-Sb alloy, and an Sn-Sb alloy alloyed with 3.5 wt% Ag. It is noted that the 
	Further, as both El-Daly references do show that the Sn-Sb-Au alloy exhibits substantial improvement in tensile strength, elongation, onset melting point, creep resistance, and fracture time compared to an Sn-Sb alloy, an ordinarily skilled artisan would find such a conclusion to be an appropriate motivation to apply the taught 0-1.0 wt% Au of Hwang to the alloy taught by Mori, regardless of slight differences in Au content, as there is no reasonable suggestion that some degree of improvement in these same properties would not be attained.
	The Examiner notes that Applicant’s argument may have more merit in the hypothetical case that the El-Daly references were testing Sn-Sb alloys alloyed with 10 wt% Au, rather than 1.5 wt% Au, for example. However, the difference between 1.5 wt% Au and 0-1 wt% Au is not substantial, and although it would be unlikely that the exact same degree of improvement is achieved in alloying with the lesser 0-1 wt% Au, the Examiner asserts that an ordinarily skilled artisan would expect a similar improvement in properties.
	In conclusion, the Zeng reference, along with the El-Daly references, suggest that alloying a Sn-Sb alloy with Au improves mechanical properties. In view of the Hwang reference, an addition of a small amount of Au, 0-1 wt%, to Sn-Sb solder alloys is seen as conventional in the art. Thus, it would have been obvious to an ordinarily skilled artisan to add a conventionally known 0-1 wt% Au to the alloy taught by Mori, for the reasons provided by the Zeng, and by extension the El-Daly references.
	Regarding Applicant’s arguments with respect to criticality of the claimed range of Au for achieving crack resistance, the Examiner does not find these arguments persuasive. Applicant 
	Further, the Examiner notes that Mori may not be the closest prior art of record, as is alleged by the Applicant. Rather, the Examiner cites the Hwang reference, which teaches an alloy having 15 wt% Sb (Hwang: [0031]), up to 1 wt% collectively of Te and Au, among other elements ([0045]), and a balance of Sn ([0031]). Such an alloy could be represented by inventive examples 2-13 and 2-15 of the instant specification, which achieve a similar low crack ratio as inventive examples 2-1 to 2-12, which span the full scope of the instant claim, as noted by Applicant. Further, it is noted that showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of the prior art references are sufficiently similar to each other that the testing of one showing unexpected results would provide the same information as to the other (MPEP 716.02(e) II). In this case, the Mori and Hwang references are not sufficiently similar to each other in this respect, as Hwang may contain Au, while Mori does not. Thus, even if it were the case that Applicant’s arguments pertaining to unexpected results in view of Mori were persuasive, no showing of unexpected results in view of Hwang have been established. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 5487868 (“Nishimura”) – Solder alloy which incorporates 0.002-0.05 wt% Te for the purposes of increasing the viscosity of an alloy and impeding growth of grains.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571)272-2842.  The examiner can normally be reached on M-Th 8:30 AM - 6:30 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





/B.C.A./Examiner, Art Unit 1735   

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735